SECURITY AGREEMENT

SECURITY AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time in accordance herewith and including all attachments, exhibits
and schedules hereto, the "Agreement"), dated as of June 28, 2007, made by Wave
Wireless Corporation, a Delaware corporation (the "Grantor"), in favor of the
secured parties listed on Exhibit A to this Agreement and their permitted
successors and assigns (collectively, the "Secured Parties").

WHEREAS, Grantor has issued or will issue a secured promissory note to the
Secured Parties in the principal amount of $100,000 (the "Note"); and

WHEREAS, the Secured Parties and the Grantor agree that the Grantor execute and
deliver to the Secured Parties a security agreement providing for the grant to
the Secured Parties of a continuing security interest in all personal property
and assets of the Grantor, all in substantially the form hereof to secure all
Obligations (hereinafter defined).

NOW, THEREFORE, the parties agree as follows:

Definitions

Definition of Terms Used Herein
. All capitalized terms used herein and not defined herein have the respective
meanings provided therefor in the Note. All terms defined in the Uniform
Commercial Code (hereinafter defined) as in effect from time to time and used
herein and not otherwise defined herein (whether or not such terms are
capitalized) have the same definitions herein as specified therein.
Definition of Certain Terms Used Herein
. As used herein, the following terms have the following meanings:

"Collateral" means all accounts receivable of the Grantor and all personal and
fixed property of every kind and nature, including, without limitation, all
furniture, fixtures, equipment, raw materials, inventory, as extracted
collateral, or other goods, accounts, contract rights, rights to the payment of
money, insurance refund claims and all other insurance claims and proceeds, tort
claims, chattel paper, documents, instruments, securities and other investment
property, deposit accounts, cash, rights to proceeds of letters of credit and
all general intangibles including, without limitation, all tax refund claims,
license fees, patents, patent licenses, patent applications, trademarks,
trademark licenses, trademark applications, trade names, copyrights, copyright
licenses, copyright applications, rights to sue and recover for past
infringement of patents, trademarks and copyrights, computer programs, computer
software, engineering drawings, service marks, customer lists, goodwill, and all
licenses, permits, agreements of any kind or nature pursuant to which the
Grantor possesses, uses or has authority to possess or use property (whether
tangible or intangible) of others or others possess, use or have authority to
possess or use property (whether tangible or intangible) of the Grantor, and all
recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all books and records, software, writings, plans,
specifications and schematics, whether now owned or hereinafter acquired by the
Grantor; and all proceeds and products of each of the foregoing.

"Default" means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

"Event of Default" has the meaning specified in the Note.

"Indemnitees" has the meaning specified in Section 7.5(b).

"Lien" means: (i) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (ii) to the extent not included under
clause (i), any reservation, exception, encroachment, easement, right-of-way,
covenant, condition, restriction, lease or other title exception or encumbrance
affecting property; and (iii) any contingent or other agreement to provide any
of the foregoing.

"Note" has the meaning assigned to such term in the first recital of this
Agreement.

"Obligations" means all indebtedness, liabilities, obligations, covenants and
duties of the Grantor to the Secured Parties of every kind, nature and
description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, now existing of hereafter arising under or in connection with the
Note, this Agreement or the other Transaction Documents.

"Registered Organization"

means an entity formed by filing a registration document with a United States
Governmental Authority, such as a corporation, limited partnership or limited
liability company.



"Security Interest" has the meaning specified in Section 2.1 of this Agreement.

"Transaction Documents" means any agreements, documents or instrument executed
and delivered in connection with the transactions contemplated by the Note.

"Uniform Commercial Code"

means the Uniform Commercial Code from time to time in effect in the State of
New York.



Security Interest

Security Interest. As security for the payment and performance, in full of the
Obligations, and any extensions, renewals, modifications or refinancings of the
Obligations, the Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Secured Parties, and
hereby grants to the Secured Parties, their successors and assigns, a security
interest in, all of such Grantor's right, title and interest in, to and under
the Collateral and all hereinafter acquired Collateral (the "Security
Interest"). No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Secured Parties to, or in any way alter
or modify, any obligation or liability of the Grantor with respect to or arising
out of the Collateral.

Representations and Warranties

The Grantor represents and warrants to the Secured Parties that:

Title and Authority
. The Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a security interest hereunder and has
full power and authority to grant to the Secured Parties the Security Interest
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement, without the consent or approval of any other Person other
than any consent or approval which has been obtained.
Filings; Actions to Achieve Perfection
. Fully executed Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been delivered to
the Secured Parties for filing in each United States governmental, municipal or
other office specified in
Schedule A
, which are all the filings, recordings and registrations that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and first priority perfected security interest in favor of the Secured Parties
in respect of all Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or with
respect to the filing of amendments or new filings to reflect the change of the
Grantor's name, location, identity or corporate structure. The Grantor's name is
listed in the preamble of this Agreement identically to how it appears on its
certificate of incorporation or other organizational documents.
Validity and Priority of Security Interest
. The Security Interest constitutes (a) a legal and valid first priority
security interest in all the Collateral securing the payment and performance of
the Obligations, (b) subject only to the filings described in Section 3.2 above
and other previously perfected security interests in the Collateral listed on
Schedule 3.3
to this Agreement ("
Existing Liens
"), a perfected first priority security interest in all Collateral in which a
security interest may be perfected by filing, recording or registration in the
United States pursuant to the Uniform Commercial Code or other applicable law in
the United States (or any political subdivision thereof) and its territories and
possessions or any other country, state or nation (or any political subdivision
thereof). The Security Interest is and shall be subordinate to any other
Existing Lien on any of the Collateral.
Absence of Other Liens
. The Grantor's Collateral is owned by the Grantor free and clear of any Lien
other than Existing Liens. Without limiting the foregoing and except as set
forth on
Schedule 3.4
to this Agreement, the Grantor has not filed or consented to any filing of any
financing statement or similar filing in favor of any Person other than the
Secured Parties, nor permitted the granting or assignment of a security interest
or permitted perfection of any security interest in the Collateral in favor of
any Person other than the Secured Parties. The Grantor's having possession of
all instruments, certificates and cash constituting Collateral from time to time
and the filing of financing statements in the offices referred to in
Schedule A
hereto results in the perfection of such security interest. Such Security
Interest is, or in the case of Collateral in which the Grantor obtain rights
after the date hereof, will be, a perfected, first priority security interest.
Such notices, filings and all other action necessary or desirable to perfect and
protect such security interest have been duly taken.
Valid and Binding Obligation
. This Agreement constitutes the legal, valid and binding obligation of the
Grantor, enforceable against the Grantor in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors' rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, and (iii) to the
extent the indemnification provisions contained in this Agreement may be limited
by applicable federal or state securities laws.

Covenants

Change of Name; Location of Collateral; Place of Business, State of Formation or
Organization.
 a. The Grantor shall notify the Secured Parties in writing at least eleven (11)
    days prior to any change (i) in its corporate name or in any trade name used
    to identify it in the conduct of its business or in the ownership of its
    properties, (ii) in the location of its chief executive office, its
    principal place of business, any office in which it maintains books or
    records relating to Collateral owned by it (including the establishment of
    any such new office or facility), (iii) in its identity or corporate
    structure such that a filed filing made under the Uniform Commercial Code
    becomes misleading or (iv) in its Federal Taxpayer Identification Number.
    Furthermore, the Grantor shall not effect or permit any change referred to
    in the preceding sentence unless all filings have been made under the
    Uniform Commercial Code or otherwise that are required in order for the
    Secured Parties to continue at all times following such change to have a
    valid, legal and perfected first priority security interest in all the
    Collateral.
 b. Without limiting Section 4.1(a), without the prior written consent of the
    Secured Parties in each instance, the Grantor shall not change its (i)
    principal residence, if it is an individual, (ii) place of business, if it
    has only one place of business and is not a Registered Organization, (iii)
    principal place of business, if it has more than one place of business and
    is not a Registered Organization, or (iv) state of incorporation, formation
    or organization, if it is a Registered Organization.

Records. The Grantor shall maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned by it as is consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
the Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Collateral, and, at such time or times as the Secured Parties may reasonably
request, promptly to prepare and deliver to the Secured Parties a duly certified
schedule or schedules in form and detail satisfactory to the Secured Parties
showing the identity, amount and location of any and all Collateral. Periodic
Certification; Notice of Changes. In the event there should at any time be any
change in the information represented and warranted herein or in the documents
and instruments executed and delivered in connection herewith, the Grantor shall
immediately notify the Secured Parties in writing of such change (this notice
requirement shall be in extension of and shall not limit or relieve the Grantor
of any other covenants hereunder). Protection of Security. The Grantor shall, at
its own cost and expense, take any and all actions necessary to defend title to
the Collateral against all persons and to defend the Security Interest of the
Secured Parties in the Collateral and the priority thereof against any Lien.
Inspection and Verification. The Secured Parties and such persons as the Secured
Parties may reasonably designate shall have the right to inspect the Collateral,
all records related thereto (and to make extracts and copies from such records)
and the premises upon which any of the Collateral is located, to discuss the
Grantor's affairs with the officers of the Grantor and its independent
accountants and to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Collateral, including, in the case of collateral in the possession of
any third Person, by contacting any account debtor or third Person possessing
such Collateral for the purpose of making such a verification. Out-of-pocket
expenses in connection with any inspections by representatives of the Secured
Parties shall be (a) the obligations of the Grantor with respect to any
inspection after the Secured Parties' demand payment of the Note or (b) the
obligation of the Secured Parties in any other case. Taxes; Encumbrances. At
their option, the Secured Parties may discharge, Liens other than Existing Liens
at any time levied or placed on the Collateral and may pay for the maintenance
and preservation of the Collateral to the extent the Grantor fails to do so and
the Grantor shall reimburse the Secured Parties on demand for any payment made
or any expense incurred by the Secured Parties pursuant to the foregoing
authorization; provided, however, that nothing in this Section shall be
interpreted as excusing the Grantor from the performance of, or imposing any
obligation on the Secured Parties to cure or perform, any covenants or other
obligation of the Grantor with respect to any Lien or maintenance or
preservation of Collateral as set forth herein. Use and Disposition of
Collateral. The Grantor shall not make or permit to be made an assignment,
pledge or hypothecation of any Collateral or shall grant any other Lien in
respect of the Collateral without the prior written consent of the Secured
Parties. The Grantor shall not make or permit to be made any transfer of any
Collateral other than with respect to Existing Liens and other liens approved by
the Secured Parties and the Grantor shall remain at all times in possession of
the Collateral owned by it. Insurance/Notice of Loss. Within a reasonable period
of time following the date of this Agreement, Grantor, at its own expense, shall
maintain or cause to be maintained insurance covering physical loss or damage to
the Collateral as described on Schedule 4.8 to this Agreement. In extension of
the foregoing and without limitation, such insurance shall be payable to the
Secured Parties as loss payee under a "standard" loss payee clause, and the
Secured Parties shall be listed as an "additional insured" on Grantor's general
liability insurance. Such insurance shall not be terminated, cancelled or not
renewed for any reason, including non-payment of insurance premiums, unless the
insurer shall have provided the Secured Parties at least 30 days prior written
notice. Grantor irrevocably makes, constitutes and appoints the Secured Parties
(and all officers, employees or agents designated by the Secured Parties) as its
true and lawful agent and attorney-in-fact for the purpose, at any time
following the Secured Parties' demand for payment of the Note, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Secured Parties may, without waiving or releasing any
obligation or liability of Grantor hereunder, in their sole discretion, obtain
and maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Secured Parties deem advisable. All sums
disbursed by the Secured Parties in connection and in accordance with this
Section, including reasonable attorneys' fees, court costs, expenses and other
charges relating thereto, shall be payable upon demand, by Grantor to the
Secured Parties and shall be additional Obligations secured hereby. Grantor
shall promptly notify the Secured Parties if any material portion of the
Collateral owned or held by Grantor is damaged or destroyed. The proceeds of any
casualty insurance in respect of any casualty loss of any of the Collateral
shall (i) so long as the Secured Parties have not demanded payment of the Note,
be disbursed to Grantor for direct application by Grantor solely to the repair
or replacement of Grantor's property so damaged or destroyed, and (ii) in all
other circumstances, be held by the Secured Parties as cash collateral for the
Obligations. The Secured Parties may, at their sole option, disburse from time
to time all or any part of such proceeds so held as cash collateral, upon such
terms and conditions as the Secured Parties may reasonably prescribe, for direct
application by the Secured Parties solely to the repair or replacement of
Grantor's property so damaged or destroyed, or Grantor may apply all or any part
of such proceeds to the Obligations. Legend. Grantor shall legend, in form and
manner satisfactory to the Secured Parties, its accounts and its books, records
and documents evidencing or pertaining thereto with an appropriate reference to
the fact that such accounts have been assigned to the Secured Parties and that
the Secured Parties have a security interest therein.

Further Assurances; Power of Attorney

Further Assurances. Grantor shall, at its own expense, execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Secured Parties may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be immediately pledged and
delivered to the Secured Parties, duly endorsed in a manner satisfactory to the
Secured Parties. Power of Attorney.
 a. Grantor hereby irrevocably (as a power coupled with an interest) constitutes
    and appoints SDS Capital Group SPC, Ltd. ("SDS") and all officers, employees
    or agents designated by SDS, its attorney-in-fact with full power of
    substitution, for the benefit of the Secured Parties,
     i.  to take all appropriate action and to execute all documents and
         instruments that may be necessary or desirable to accomplish the
         purposes of this Agreement, and without limiting the generality of the
         foregoing, Grantor hereby grants the power to file one or more
         financing statements (including fixture filings), continuation
         statements, filings with the United States Patent and Trademark Office
         or United States Copyright Office (or any successor office or any
         similar office in any other country) or other documents for the purpose
         of perfecting, confirming, continuing, enforcing or protecting the
         Security Interest granted by Grantor, without the signature of Grantor,
         and naming Grantor as debtor and the Secured Parties as secured party;
         and
     ii. at any time following the Secured Parties' demand for payment of the
         Note (i) to receive, endorse, assign and/or deliver any and all note,
         acceptances, checks, drafts, money orders or other evidences of payment
         relating to the Collateral or any part thereof; (ii) to demand,
         collect, receive payment of, give receipt for and give discharges and
         releases of all or any of the Collateral; (iii) to sign the name of
         Grantor on any invoice or bill of lading relating to any of the
         Collateral; (iv) to send verifications of accounts to any account
         debtor or any other Person liable for an account; (v) to commence and
         prosecute any and all suits, actions or proceedings at law or in equity
         in any court of competent jurisdiction to collect or otherwise realize
         on all or any of the Collateral or to enforce any rights in respect of
         any Collateral; (vi) to settle, compromise, compound, adjust or defend
         any actions, suits or proceeding relating to all or any of the
         Collateral; and (vii) to use, sell, assign, transfer, pledge, make any
         agreement with respect to or otherwise deal with all or any of the
         Collateral, and to do all other acts and things necessary to carry out
         the purposes of this Agreement, as fully and completely as though the
         Secured Parties were the absolute owner of the Collateral for all
         purposes; provided, however, that nothing herein contained shall be
         construed as requiring or obligating the Secured Parties to make any
         commitment or to make any inquiry as to the nature or sufficiency of
         any payment received by the Secured Parties, or to present or file any
         claim or notice, or to take any action with respect to the Collateral
         or any part thereof or the moneys due or to become due in respect
         thereof or any property covered thereby, and no action taken or omitted
         to be taken by the Secured Parties with respect to the Collateral or
         any part thereof shall give rise to any defense, counterclaim or offset
         in favor of Grantor or to any claim or action against the Secured
         Parties.

 b. The provisions of this Article shall in no event relieve Grantor of any of
    its obligations hereunder with respect to the Collateral or any part thereof
    or impose any obligation on the Secured Parties to proceed in any particular
    manner with respect to the Collateral or any part thereof, or in any way
    limit the exercise by the Secured Parties of any other or further right
    which it may have on the date of this Agreement or hereafter, whether
    hereunder, by law or otherwise.

Remedies

Remedies upon Default.
 a. Upon the occurrence and during the continuance of an Event of Default,
    Grantor agrees to deliver each item of its Collateral to the Secured Parties
    on demand, and it is agreed that the Secured Parties shall have the right to
    take any of or all the following actions at the same or different times (but
    at all times subject to any Existing Liens): with or without legal process
    and with or without prior notice or demand for performance, to take
    possession of the Collateral and without liability for trespass to enter any
    premises where the Collateral may be located for the purpose of taking
    possession of or removing the Collateral, exercise Grantor's right to bill
    and receive payment for completed work and, generally, to exercise any and
    all rights afforded to a secured party under the Uniform Commercial Code or
    other applicable law. Without limiting the generality of the foregoing,
    Grantor agrees that the Secured Parties shall have the right, subject to the
    mandatory requirements of applicable law, to sell or otherwise dispose of
    all or any part of the Collateral, at public or private sale or at any
    broker's board or on any securities exchange, for cash, upon credit or for
    future delivery as the Secured Parties shall deem appropriate. The Secured
    Parties shall be authorized at any such sale (if it deems it advisable to do
    so) to restrict the prospective bidders or purchasers to persons who will
    represent and agree that they are purchasing the Collateral for their own
    account for investment and not with a view to the distribution or sale
    thereof, and upon consummation of any such sale the Secured Parties shall
    have the right to assign, transfer and deliver to the purchaser or
    purchasers thereof the Collateral so sold. Each such purchaser at any such
    sale shall hold the property sold absolutely, free from any claim or right
    on the part of Grantor, and Grantor hereby waives (to the extent permitted
    by law) all rights of redemption, stay and appraisal which Grantor now has
    or may at any time in the future have under any rule of law or statute now
    existing or hereafter enacted.
 b. The Secured Parties shall give Grantor ten (10) days' written notice (which
    Grantor agrees is reasonable notice within the meaning of Section 9-504(3)
    of the Uniform Commercial Code) of the Secured Parties' intention to make
    any sale of Collateral. Such notice, in the case of a public sale, shall
    state the time and place for such sale and, in the case of a sale at a
    broker's board or on a securities exchange, shall state the board or
    exchange at which such sale is to be made and the day on which the
    Collateral, or portion thereof, will first be offered for sale at such board
    or exchange. Any such public sale shall be held at such time or times within
    ordinary business hours and at such place or places as the Secured Parties
    may fix and state in the notice (if any) of such sale. At any such sale, the
    Collateral, or portion thereof, to be sold may be sold in one lot as an
    entirety or in separate parcels, as the Secured Parties may (in their sole
    and absolute discretion) determine. The Secured Parties shall not be
    obligated to make any sale of any Collateral if it shall determine not to do
    so, regardless of the fact that notice of sale of such Collateral shall have
    been given. The Secured Parties may, without notice or publication, adjourn
    any public or private sale or cause the same to be adjourned from time to
    time by announcement at the time and place fixed for sale, and such sale
    may, without further notice, be made at the time and place to which the same
    was so adjourned. In case any sale of all or any part of the Collateral is
    made on credit or for future delivery, the Collateral so sold may be
    retained by the Secured Parties until the sale price is paid by the
    purchaser or purchasers thereof, but the Secured Parties shall not incur any
    liability in case any such purchaser or purchasers shall fail to take up and
    pay for the Collateral so sold and, in case of any such failure, such
    Collateral may be sold again upon like notice. At any public (or, to the
    extent permitted by law, private) sale made pursuant to this Section, the
    Secured Parties may bid for or purchase, free (to the extent permitted by
    law) from any right of redemption, stay, valuation or appraisal on the part
    of Grantor (all said rights being also hereby waived and released to the
    extent permitted by law), the Collateral or any part thereof offered for
    sale and may make payment on account thereof by using any claim then due and
    payable to the Secured Parties from Grantor as a credit against the purchase
    price, and the Secured Parties may, upon compliance with the terms of sale,
    hold, retain and dispose of such property without further accountability to
    Grantor therefor. For purposes hereof, a written agreement to purchase the
    Collateral or any portion thereof shall be treated as a sale thereof; the
    Secured Parties shall be free to carry out such sale pursuant to such
    agreement and Grantor shall not be entitled to the return of the Collateral
    or any portion thereof subject thereto, notwithstanding the fact that after
    the Secured Parties shall have entered into such an agreement all
    Obligations have been paid in full. As an alternative to exercising the
    power of sale herein conferred upon it, the Secured Parties may proceed by a
    suit or suits at law or in equity to foreclose this Agreement and to sell
    the Collateral or any portion thereof pursuant to a judgment or decree of a
    court or courts having competent jurisdiction or pursuant to a proceeding by
    a court-appointed receiver.

Application of Proceeds. The Secured Parties shall apply the proceeds of any
collection or sale of the Collateral, as well as any Collateral consisting of
cash, as follows:
 a. FIRST, to the payment of all costs and expenses incurred by the Secured
    Parties in connection with such collection or sale or otherwise in
    connection with this Agreement or any of the Obligations, including all
    court costs and the fees and expenses of its agents and legal counsel, and
    any other costs or expenses incurred in connection with the exercise of any
    right or remedy hereunder, under the Note and the other Transaction
    Documents;
 b. SECOND, to the payment in full of the Obligations; and
 c. THIRD, to Grantor, its successors or assigns, or to whomsoever may be
    lawfully entitled to receive the same, or as a court of competent
    jurisdiction may otherwise direct.

Subject to the foregoing, the Secured Parties shall have absolute discretion as
to the time of application of such proceeds, moneys or balances in accordance
with this Agreement. Upon any sale of the Collateral by the Secured Parties
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of any such proceeds, moneys or balances by the Secured
Parties or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Secured Parties or such officer or be answerable
in any way for the misapplication thereof.

Grant of License to Use Intellectual Property. For the purpose of enabling the
Secured Parties to exercise rights and remedies under this Article at such time
as the Secured Parties shall be lawfully entitled to exercise such rights and
remedies, Grantor hereby grants to the Secured Parties an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to Grantor) to use, license or sub-license any of the Collateral
consisting of intellectual property now owned or hereafter acquired by Grantor,
and wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Secured Parties may be exercised, at the
option of the Secured Parties, only following the Secured Parties' demand for
payment of the Note.

Miscellaneous

Notices. All communications and notices hereunder to the Grantor and to the
Secured Parties shall (except as otherwise expressly permitted herein) be in
writing and delivered to the Grantor or the Secured Parties, as the case may be,
as provided in the Note. Security Interest Absolute. All rights of the Secured
Parties hereunder, the Security Interest and all obligations of Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Note, any Transaction Document or any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Note, any Transaction Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, Grantor in respect of the Obligations or this Agreement. Survival
of Agreement. All covenants, agreements, representations and warranties made by
Grantor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Secured Parties and shall survive the making of
the loan and the execution and delivery to the Secured Parties of the Note,
regardless of any investigation made by the Secured Parties or on their behalf;
and shall continue in full force and effect until this Agreement shall
terminate. Binding Effect; Several Agreement; Successors and Assigns. This
Agreement shall become effective as to Grantor when a counterpart hereof
executed on behalf of Grantor shall have been delivered to the Secured Parties
and a counterpart hereof shall have been executed on behalf of the Secured
Parties, and thereafter shall be binding upon Grantor and the Secured Parties
and their respective successors and assigns, and shall inure to the benefit of
Grantor, the Secured Parties and their respective successors and assigns, except
that Grantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement, the Note or the other Transaction Documents.
Secured Parties' Fees and Expense; Indemnification.
 a. Grantor agrees to pay upon demand to the Secured Parties the amount of any
    and all reasonable expenses, including all reasonable fees, disbursements
    and other charges of its counsel and of any experts or agents, which the
    Secured Parties may incur in connection with (i) the administration of this
    Agreement (including the customary fees and charges of the Secured Parties
    for any audits conducted by them or on their behalf with respect to the
    accounts inventory), (ii) the custody or preservation of, or the sale of,
    collection from or other realization upon any of the Collateral, (iii) the
    exercise, enforcement or protection of any of the rights of the Secured
    Parties hereunder or (iv) the failure of Grantor to perform or observe any
    of the provisions hereof.
 b. Grantor agrees to indemnify the Secured Parties and the agent, contractors
    and employees of the Secured Parties (collectively, the "Indemnitees")
    against, and hold each of them harmless from, any and all losses, claims,
    damages, liabilities and related expenses, including reasonable fees,
    disbursements and other charges of counsel, incurred by or asserted against
    any of them arising out of, in any way connected with, or as a result of,
    the execution, delivery, or performance of this Agreement or any agreement
    or instrument contemplated hereby or any claim, litigation, investigation or
    proceeding relating hereto or to the Collateral, whether or not any
    Indemnitee is a party thereto; provided that such indemnity shall not, as to
    any Indemnitee, be available to the extent that such losses, claims,
    damages, liabilities or related expenses are determined by a court of
    competent jurisdiction by final and nonappealable judgment to have resulted
    from the gross negligence or willful misconduct of such Indemnitee.
 c. Any such amounts payable as provided hereunder shall be additional
    Obligations secured hereby. The provisions of this Section shall remain
    operative and in full force and effect regardless of the termination of this
    Agreement, the Note or the other Transaction Documents, the consummation of
    the transactions contemplated hereby, the repayment of any of the
    Obligations, the invalidity or unenforceability of any term or provision of
    this Agreement, the Note or the other Transaction Documents, or any
    investigation made by or on behalf of the Secured Parties. All amounts due
    under this Section shall be payable on written demand therefor.

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY OF
THE CONFLICTS OF LAW PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE
SUBSTANTIVE LAW OF ANOTHER JURISDICTION. THIS AGREEMENT SHALL NOT BE INTERPRETED
OR CONSTRUED WITH ANY PRESUMPTION AGAINST THE PARTY CAUSING THIS AGREEMENT TO BE
DRAFTED.

 

Waivers; Amendment.
 a. No failure or delay of the Secured Parties in exercising any power or right
    hereunder shall operate as a waiver thereof, nor shall any single or partial
    exercise of any such right or power, or any abandonment or discontinuance of
    steps to enforce such a right or power, preclude any other or further
    exercise thereof or the exercise of any other right or power. The rights and
    remedies of the Secured Parties hereunder and under the Note are cumulative
    and are not exclusive of any rights or remedies that they would otherwise
    have. No waiver of any provisions of this Agreement, the Note or the other
    Transaction Documents or consent to any departure by Grantor therefrom shall
    in any event be effective unless the same shall be permitted by paragraph
    (b) below, and then such waiver or consent shall be effective only in the
    specific instance and for the purpose for which given. No notice to or
    demand on Grantor in any case shall entitle Grantor to any other or further
    notice or demand in similar or other circumstances.
 b. Neither this Agreement nor any provision hereof may be waived, amended or
    modified except pursuant to an agreement or agreements, in writing entered
    into by the Secured Parties and Grantor.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE PURCHASE AGREEMENT OR THE NOTES. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE PURCHASE AGREEMENT AND THE NOTES, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Severability. In
the event any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Each party shall be entitled
to rely on a facsimile signature of any other party hereunder as if it were an
original. Jurisdiction; Consent to Service of Process.
 a. Grantor hereby irrevocably and unconditionally submits, for itself and its
    property, to the nonexclusive jurisdiction of any New York State court or
    Federal court of the United States of America sitting in New York City, and
    any appellate court from any thereof, in any action or proceeding arising
    out of or relating to this Agreement or the Note, or for recognition or
    enforcement of any judgment, and each of the parties hereto hereby
    irrevocably and unconditionally agrees that all claims in respect of any
    such action or proceeding may be heard and determined in such New York State
    or, to the extent permitted by law, in such Federal court. Each of the
    parties hereto agrees that a final judgment in any such action or proceeding
    shall be conclusive and may be enforced in other jurisdictions by suit on
    the judgment or in any other manner provided by law. Nothing in this
    Agreement shall affect any right that the Secured Parties may otherwise have
    to bring any action or proceeding relating to this Agreement, the Note or
    the other Transaction Documents against Grantor or its properties in the
    courts of any jurisdiction.
 b. Grantor hereby irrevocably and unconditionally waives, to the fullest extent
    it may legally and effectively do so, any objection which it may now or
    hereafter have to the laying of venue of any suit, action or proceeding
    arising out of or relating to this Agreement, the Note or the other
    Transaction Documents in any New York State or Federal court. Each of the
    parties hereto hereby irrevocably waives, to the fullest extent permitted by
    law, the defense of an inconvenient forum to the maintenance of such action
    or proceeding in any such court.
 c. Each party to this Agreement irrevocably consents to service of process in
    the manner provided for notices in Section 7.1. Nothing in this Agreement
    will affect the right of any party to this Agreement to process in any other
    manner permitted by law.

Termination. This Agreement and the Security Interest shall terminate when all
the Obligations have been paid in full, at which time the Secured Parties shall
execute and deliver to Grantor, at Grantor's expense, all Uniform Commercial
Code termination statements and similar documents which Grantor shall reasonably
request to evidence such termination. Any execution and delivery of termination
statements or documents pursuant to this Section shall be without recourse to or
warranty by the Secured Parties. Prejudgment Remedy Waiver. Grantor acknowledges
that this Agreement, the Note and the other Transaction Documents evidence a
commercial transaction and that it could, under certain circumstances have the
right, to notice of and hearing on the right of the Secured Parties to obtain a
prejudgment remedy, such as attachment, garnishment and/or replevin, upon
commencing any litigation against Grantor. Notwithstanding, Grantor hereby
waives all rights to notice, judicial hearing or prior court order to which it
might otherwise have the right under any state or federal statute or
constitution in connection with the obtaining by the Secured Parties of any
prejudgment remedy by reason of this Agreement, the Note, the other Transaction
Documents or by reason of the Obligations or any renewals or extensions of the
same. Grantor also waives any and all objection which it might otherwise assert,
now or in the future, to the exercise or use by the Secured Parties of any right
of setoff, repossession or self help as may presently exist under statute or
common law.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement as of
the day and year first written above.

WAVE WIRELESS CORPORATION



By: /s/ Daniel W. Rumsey____________ Name: Daniel W. Rumsey

Title: Chief Restructuring Officer

SDS CAPITAL GROUP SPC, LTD.



By: /s/ Scott Derby_____________ Name: Scott Derby

Title: General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

Secured Parties

 

SDS Capital Group SPC, Ltd.

c/o SDS Management, LLC

53 Forest Avenue, Suite 201

Old Greenwich, CT 06870

 

SCHEDULE A

State of Incorporation; Chief Executive Office; Filing Locations

State of Incorporation

:



Delaware

Chief Executive Office

:



6080 Center Drive

Los Angeles, CA 90045

Filing Locations

:



Secretary of State of the State of Delaware

 

SCHEDULE 3.3

Existing Liens



None.



SCHEDULE 3.4

Absence of Other Liens



None.



SCHEDULE 4.8

Insurance



None.